      Case: 1:20-cv-00261-KLL Doc #: 20 Filed: 03/25/21 Page: 1 of 3 PAGEID #: 72




                            IN THE UNITED STATES DISTRICT COURT
                                                                                Granted.
                                 SOUTHERN DISTRICT OF OHIO                      12:03 PM, Mar 25, 2021
                                      WESTERN DIVISION

CYNTHIA BROUGHTON,                             )   CASE NO. 1:20-CV-261
                                               )
                   Plaintiff,                  )   Judge Susan J. Dlott
                                               )   Magistrate Judge Karen L. Litkovitz
v.                                             )
                                               )   JOINT MOTION TO ENTER
SHOE SHOW, INC.,                               )   PROPOSEED CALENDAR ORDER
                                               )
                   Defendant.                  )
                                               )


             Comes now Plaintiff Cynthia Broughton (“Plaintiff”) and Defendant Shoe Show, Inc.

(“Shoe Show”), through counsel, to respectfully request that the Court enter the Proposed

Calendar Order attached hereto as Exhibit A. This Motion and Proposed Calendar Order are

submitted pursuant to the Court’s February 24, 2021, Minute Entry requesting that counsel for

Plaintiff and Shoe Show meet and confer on a proposed calendar order.

             A copy of the Proposed Scheduling Order is also being sent by electronic mail to

Magistrate Judge Litkovitz’s chambers for consideration.




14256624v1
    Case: 1:20-cv-00261-KLL Doc #: 20 Filed: 03/25/21 Page: 2 of 3 PAGEID #: 73




Respectfully submitted,

/s/ Justin J. Joyce                            /s/ Gary F. Franke (w/
Justin J. Joyce (0090683)                      Email authority given 3/24/2021)
Porter Wright Morris & Arthur LLP              Gary F. Franke (0029793)
250 East Fifth Street, Suite 2200              Michael D. O’Neill (0075195)
Cincinnati, Ohio 45202                         GARY F. FRANKE CO., L.P.A.
(513) 381-4700 || (513) 421-0991 (F)           120 East Fourth Street, Suite 1040
jjoyce@porterwright.com                        Cincinnati, Ohio 45202
                                               Telephone:     (513) 564-9222
Tracey L. Turnbull (0066958)                   Facsimile:     (513) 564-9990
Porter Wright Morris & Arthur LLP              Email: gff@garyfrankelaw.com
950 Main Avenue, Suite 500                     Email: mdo@garyfrankelaw.com
Cleveland, Ohio 44113
(216) 443-9000 || (216) 443-9011 (F)           Trial Attorneys for Plaintiff Cynthia Broughton
tturnbull@porterwright.com

Trial Attorney and Attorney for Defendant Shoe
Show, Inc.


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 24, 2021, a true copy of the foregoing was served upon

opposing counsel of record by operation of the Court’s CM/ECF system.


                                          /s/ Justin J. Joyce
                                          Counsel for Defendant Shoe Show, Inc.




                                              2
Case: 1:20-cv-00261-KLL Doc #: 20 Filed: 03/25/21 Page: 3 of 3 PAGEID #: 74




                         EXHIBIT A




                                     3
